     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 1 of 35 Page ID
                                      #:3892


 1   JAMES R. HAWKINS, APLC
 2
     James R. Hawkins, Esq. SBN 192925
     Gregory E. Mauro, Esq. SBN 222239
 3   9880 Research Drive, Suite 200
 4   Irvine, CA 92618
     TEL: (949) 387-7200
 5   FAX: (949) 387-6676
 6   Attorneys for Plaintiff, JAMES R. RUDSELL, on behalf of
     himself and all others similarly situated
 7

 8   MARLIN & SALTZMAN, LLP
     Stanley D. Saltzman, Esq. (SBN 90058)
 9   29800 Agoura Road, Suite 210
10   Agoura Hills, California 91301
     Telephone: (818) 991-8080
11   Facsimile: (818) 991-8081
12   ssaltzman@marlinsaltzman.com
     SETAREH LAW GROUP
13   Shaun Setareh, (SBN 204514)
14   315 South Beverly Drive, Suite 315
     Beverly Hills, CA 90212
15   Telephone: (310) 888-7771
16   Facsimile: (310) 888-0109
     shaun@setarehlaw.com
17   Attorneys for Plaintiffs GILBERT SAUCILLO, et al.
18
                        IN THE UNITED STATES DISTRICT COURT
19
                           CENTRAL DISTRICT OF CALIFORNIA
20
     JOHN BURNELL, JACK POLLOCK,                  CASE NO. EDCV 12-00692 VAP OPx
21   JAMES RUDSELL, and all others               Consolidated with Related Case:
     similarly situated,
22                                               5:10-CV-00809-VAP (OPx)
                 Plaintiffs,                     (Assigned to the Hon. Virginia A.
23                                               Phillips)
           v.
24
     SWIFT TRANSPORTATION CO. OF                 MEMORANDUM OF POINTS AND
25   ARIZONA, LLC,                               AUTHORITIES ISO PLAINTIFFS’
26                                               MOTION FOR FINAL APPROVAL
                 Defendant.                      OF CLASS ACTION SETTLEMENT;
27                                               ATTORNEYS’ FEES, COSTS,
28                                               SERVICE AWARDS, AND

            Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                     of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 2 of 35 Page ID
                                      #:3893


 1                                               ADMINISTRATION COSTS
 2
                                                  [Proposed Order and Declarations of
 3
                                                  James Hawkins, Stanley D. Saltzman,
 4                                                James Rudsell, and Gilbert Saucillo filed
                                                  concurrently herewith]
 5
                                                 Date:       December 2, 2019
 6                                               Time:       2:00 p.m.
 7
                                                 Room:       8A – First Street
                                                 Complaint Filed: March 22, 2010
 8                                               Trial Date:        None Set
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                     of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 3 of 35 Page ID
                                      #:3894


 1                                    TABLE OF CONTENTS
 2   I.     INTRODUCTION………………………….…………….…..…………………….1
 3   II.    THE PARTIES AND CLASS…………………………...…………….…………...1
 4          A.    Plaintiff.……...………………………………......……..……………..……..1
 5          B.    Defendants…………………………………………...………………………2
 6          C.    The Settlement Class ………………………………..………………………2
 7   III.   MEDIATION AND SUMMARY OF PROPOSED SETTLEMENT………….…..2
 8          A.    Mediation…………………………………………………………..…….….2
 9          B.    The Settlement Terms……………………………..…………………….…..3
10   IV.    PRELIMINARY APPROVAL AND CLASS NOTICE………………...…………4
11   V.     FINAL APPROVAL OF THE SETTLEMENT SHOULD BE GRANTED…...….4
12          A.    Class Settlements are Subject to Court Review and Approval………..…….4
13          B.    Class Action Settlement Approval Has Three Steps………………….……..5
14          C.    The Court Should Exercise Discretion to Approve a Settlement……….…...5
15          D.    The Settlement is Fair, Adequate, and Reasonable…………………….…...6
16          E.    The Settlement Satisfies Ninth Circuit Final Approval Standards……..…...7
17                1.     Strength of Plaintiff’s Case and the Risk, Expense, Complexity and
18                       Likely Duration of Further Litigation………………………..……….7
19                2.     The Stage of Proceedings and Extent of Discovery Support
20                       Settlement…………………………………………….…………..….10
21                3.     The Experience and Views of Counsel……………….……………..11
22                4.     Objections and Reactions to the Settlement …………………..…….12
23   VI.    THE COURT SHOULD APPROVE THE REQUESTED ATTORNEYS’ FEES
24          AND LITIGATION EXPENSES AND THE CLASS REPRESENTATIVE
25          ENHANCEMENT PAYMENTS………...………………………………...……..13
26          A.    A Percentage Fee Award is Warranted…………….……...…………….....13
27          B.    One- Third of the Common Fund Is A Reasonable Fee……………………16
28
                                                    1
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 4 of 35 Page ID
                                      #:3895


 1          C.    Ninth Circuit Factors for Evaluation Reasonableness of the Fee
 2                Request…………………………………..…………………………………18
 3                1.     The Results Achieved Support the Fee Request…………………….18
 4                2.     Strength of Plaintiff’s Case and the Risk, Expense, Complexity and
 5                       Likely Duration of Further Litigation……………….………………19
 6                3.     The Contingent Nature of the Fee and the Financial Burden
 7                       Carried…………………………………………………….…………19
 8                4.     Awards in Similar Cases…………………….………………………21
 9                5.     The Reaction of the Class Supports the Fee Request………………..22
10          D.    Although Not Required, Class Counsel’s Fee Request Is Reasonable when
11                Cross-Checked With the Lodestar………………………………………….22
12                1.     Class Counsel’s Hourly Rates Are Reasonable……………………..23
13                2.     Class Counsel’s Total Hours are Reasonable………………….……24
14                3.     Multiplier………………...………………………………………….24
15          E.    Class Counsel’s Litigation Expenses Should be Reimbursed……….….….24
16          F.    The Class Representative Enhancement Payment Are Reasonable……..…25
17          G.    The Administration Expenses Are Reasonable…………………..………...25
18   VII.   CONCLUSION………………………………………...…………………………26
19

20

21

22

23

24

25

26

27

28
                                                    2
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 5 of 35 Page ID
                                      #:3896


 1                                   TABLE OF AUTHORITIES
 2                                              CASES
 3   Aguirre v. Genesis Logistics, Inc.,
 4         2014 U.S. Dist. LEXIS 184617 (C.D. Cal. Nov. 29, 2017) ....……….……….16,21
 5   Barbosa v. Cargill Meat Solutions Corp,
 6          297 F.R.D. 431 (E.D. Cal. July 2, 2013)……………………..……………..…….22
 7   Bowles v. Dep't of Ret. Sys.,

 8         847 P.2d 440 (Wash. 1993)……………………………………………………….14

 9
     Boyd v. Bank of America Corp.,
           2014 U.S. Dist. 162880 (C.D. Cal. Nov. 18, 2014)………....………..….……..…21
10
     Boyd v. Bechtel Corp.,
11
            485 F. Supp. 610 (N.D. Cal. 1979)…………………….………....……..…10,11,12
12
     Brown v. American Honda Motor Co., Inc.,
13
           2010 U.S. Dist. LEXIS 145475 (C.D. Cal. July 29, 2010)…..………………..…..12
14
     Chavez v. Netflix, Inc.
15
            162 Cal. App. 4th 43(2008)…………………...………………………………….16
16
     Children’s Hospital and Med. Center v. Bonta,
17
           97 Cal. 4th 740 (2002)……………………………………………...………….….23
18
     Class Plaintiffs v. City of Seattle,
19
           955 F.2d 1268 (9th Cir. 1992)……………………………...………..……………..6
20
     Dennis v. Kellog Co.,
21
           455 U.S. 326 (1980)………………………..……………………………………..16
22   Deposit Guar. Nat’l Bank v. Roper,
23          445 U.S. 326 (1980)……………………………………………………..…….....18
24   Dunleavy v. Nadler,
25         213 F.3d 454 (9th Cir. 2000)………………………………….………..………….5
26   Ellis v. Naval Air Rework Facility .
27         87 F.R.D. 15, (N.D. Cal. 1980)…………………………………….……..……....11
28
                                                    3
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 6 of 35 Page ID
                                      #:3897


 1   Emmons v. Quest Diagnostics Clinical Labs., Inc.,
 2          2017 U.S. Dist. LEXIS 272249 (E.D. Cal. 2017)………………….………….…13
 3   Fisher Bros. v. Cambridge Lee Industries, Inc.
 4          630 F.Supp. 482 (E.D. Pa. 1985)…………………………………..….………….11
 5   Flannery v. California Highway Patrol,
 6          61 Cal. App. 4th 629 (1998)…………………………………….…….………….23
 7   Garner v. State Farm Auto Ins. Co.,

 8         2010 U.S Dist. LEXIS 49477 (N.D. Cal. Ap. 22, 2010)………………..………….6

 9
     Glass v. UBS Financial Services, Inc.,
           2007 WL 221862 (N.D. Cal. Jan. 26, 2007)………………………..………..……22
10
     Grillo v. Key Energy Services, LLC,
11
           2017 U.S. Dist. LEXIS 42682 (C.D. Cal. Oct. 13, 2017).…………….….……16,21
12
     Hanlon v. Chrysler Corp.,
13
           150 F.3d 1011 (9th Cir. 1998)…………………………..….…………….………5,6
14
     Harris v. Marhoefer,
15
           24 F.3d 16 (9th Cir. 1994)……………………………………..……………...…..24
16
     Hensley v. Eckerhart,
17
           461 U.S. 424 (1983)………………………………………………..……………..18
18
     Hopson v. Hanesbrands Inc.,
19
           2009 U.S. Dist. LEXIS 33900 (N.D. Cal. Apr. 3, 2009)…………….……………23
20   In re Activision Securities Litigation,
21          723 F. Supp. 1373…………………………………………..……..…….....15,16,17
22   In re Bluetooth Headset Products Liab. Litig.,
23         654 F.3d 935 (9th Cir. 2011)……………………………………………..….……24
24   In Re DJ Orthopedics, Inc. Secs. Litig.,
25         2004 U.S. Dist. LEXIS 11457 (S.D. Cal. June 21, 2004)…………...……………25
26   In re Heritage Bond Litig. v. U.S. Trust Co. of Tex., N.A.,
27         2005 U.S. Dist. LEXIS 13627 (C.D. Cal. June 10, 2005)…………………….18,22
28
                                                    4
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 7 of 35 Page ID
                                      #:3898


 1   In re Mego Fin. Corp. Sec. Litig.,
 2         213 F. 3d 454 (9th Cir. 2000)………………………………………..……………19
 3   In re Omnivision Technologies, Inc.,
 4         559 F. Supp. 2d 1036 (N.D. Cal. 2007)……………………………..….……...11,15
 5   In Re Oracle Secs. Litig.,
 6          131 F.R.D. 688, 689 (N.D. Cal. 1990)…………………………………………...15
 7   In re Pacific Enterprises Security Litigation,

 8         47 F.3d 373 (1995 U.S. App. LEXIS 2330)…………………………..………..…17

 9
     In re Quantum Health Resources, Inc.
           962 F. Supp. 1254 (1997)………………………………………………...……19,20
10
     Karapetyan v. ABM Industries Incorporated and ABM Security Services, Inc,
11
           2015 U.S. Dist. LEXIS 24210 (C.D. Cal. Sept. 7, 2017) ……...……...………16,21
12
     Ketchum v. Moses,
13
           24 Cal.4th 1122 (2001)……………………………………………..…………..…23
14
     Laffitte v. Robert Half International, Inc.,
15
           1 Cal.5th 480 (2016)………………………………….………….…………….13,14
16
     Linney v. Cellular Alaska Partnership,
17
           151 F.3d 1234 (9th Cir. 1998)………………………………………..…………5,19
18
     Lopez v. Youngblood,
19
           2011 WL 10483569 (9th Cir. 1998)……………………………..…………..……22
20
     Mangold v. California Public Utils. Comm'n,
21
           67 F.3d 1470 (9th cir. 1995)…………………………………………………...….13
22   Margolin v. Regional Planning Commission,
23         134 Cal.App.3d 999 (1982)…………………………………………………..…...23
24   Martin v. AmeriPride Servcs.,
25         2011 U.S. Dist. Lexis 61796 (S.D. Cal. June 9, 2011)……………..............……..12
26   Moore v. Jas. H. Matthews & Co.,
27         682 F.2d 830 (9th Cir. 1982)………………………………………………….….24
28
                                                    5
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 8 of 35 Page ID
                                      #:3899


 1   Murillo v. Pac. Gas & Elec. Co.,
 2         266 F.R.D. 468 (E.D. Cal. 2010)……………………………….……….…………5
 3   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
 4          221 F.R.D. 523 (C.D. Cal. 2004)………………………………………...……….11
 5   Officers for Justice v. Civil Serv. Comm’n. of the City and County of San Francisco
 6         688 F. 2d 615 (9th Cir. 1982), cert. den. (1983) 459 U.S. 1217…..….…….…5,6,19
 7   Paul, Johnson, Alston & Hunt v. Graulty,

 8         886 F.2d 268 (9th Cir. 1989)…………………………………………..……...…..15

 9
     PLCM Group, Inc. v. Drexler,
           22 Cal. 4th 1084 (2000)………………………………………………….………..23
10
     Powers v. Eichen,
11
           229 F.3d 1249 (9th Cir. 2000)……………………...………………………..……18
12
     Rodriguez v. West Publishing Corp.,
13
           563 F.3d 948 (9th Cir. 2009). ……………………………………….......……5,7,25
14
     Shiferaw v. Sunrise Senior Living Management, Inc.,
15
           2016 U.S. Dist. LEXIS 187548 (C.D. Cal. Jul. 17, 2017) …….……...….……17,21
16
     Skelton v. General Motors Corp.,
17
           860 F. 2d 250 (7th Cir. 1988)………………………..……………..……………..20
18
     Smith v. CRST Van Expedited, Inc.,
19
           2013 WL 163293 (S.D. Cal. Jan. 14, 2013)…………..…………………………..16
20   Staton v. Boeing Co.,
21         327 F. 938 (9th Cir. 2003). ………………………………………...……..……5,23
22   Taylor v. Shippers Transp. Express, Inc.,
23         2015 WL 12658458 (C.D. Cal. May 14, 2015) ………………………….….……21
24   Torrisi v. Tucson Elec. Power Co.,
25          8 F.3d 1370 (9th Cir. 1993)………………………………………………...……...6
26   Vasquez v. Coast Valley Roofing, Inc.
            266 F.R.D. 482, 491 (E.D. Cal. 2010)……………………………………………15
27
     Vizcaino v. Microsoft Corp.,
28
           290 F.3d 1043 (9thx Cir. 2002)………………………………….......13,14,16,18,21
                                                    6
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 9 of 35 Page ID
                                      #:3900


 1   Wershba v. Apple Computer, Inc.,
 2         91 Cal. App. 4th 224 (2001)……………………………………….………..…….24
 3   West v. Circle K Stores, Inc.,
 4         2006 U.S. Dist. LEXIS 76558 (E.D. Cal. Oct. 19, 2006)………..……….……….24
 5   Wooldridge v. Marlene Industries Corp
 6          898 F.2d 1169 (6th Cir. 1990)………………………………………….……...…24
 7

 8                              STATE RULES AND STATUTES

 9
     PAGA Private Attorney General Act………………………..………………….3,7,8,10,25

10
                                         FEDERAL RULES
11
     Fed. R. Civ. P. Rule 23(e)…………………………….……...……….…………………4,5
12
     Rule 23(e)(1)(C)…………………………………………………………………………4,5
13
                                      SECONDARY SOURCES
14
     1 Alba Conte, Attorney Fee Awards (3d ed. 2004) ……………..……………….……5,20
15
     Manual for Complex Litigation (Fourth), ……………..…………………..………..…5,17
16
     4 Newberg on Class Actions (5th ed. 2014) …………………………………….….....5,15
17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 10 of 35 Page ID
                                       #:3901


 1        I. INTRODUCTION
 2          Plaintiffs James Rudsell and Gilbert Saucillo as appointed Class Representatives
 3   (“Plaintiffs” or “Class Representatives”) seek final approval of a non-reversionary Gross
 4   Settlement Amount of $7,250,000 on behalf of the 19,533 drivers employed by Swift
 5   Transportation Co. of Arizona, LLC and/or Swift Transportation Co., Inc. (“Swift” or
 6   Defendants”) to perform work in the State of California and who earned mileage-based
 7   compensation during the period March 22, 2006 to January 31, 2019. (“Class Period”,
 8   “Settlement Class”). The Settlement was preliminarily approved on August 16, 2019.
 9   [Dkt. No. 212.]. Pursuant to the Court's Preliminary Approval Order, the Court-approved
10   Notice of Class Action Settlement was disseminated to the Class on September 6, 2019,
11   informing them of their rights and benefits under the Settlement and of the deadline to
12   submit requests for exclusion or objections. At the close of the deadline to act, four (4)
13   members filed objections 1 and only eleven (11) 2 of the Settlement Class Members
14   excluded themselves. Following the grant of final approval, and the effective date of
15   Settlement, pursuant to the terms of the Settlement, Participating Class Members will
16   receive an average payment of approximately $217.50 and highest payment of
17   approximately $3,458.17.00. Declaration of Nathalie Hernandez Regarding Class
18   Notification and Claims Administration (“Hernandez Decl.”), ¶ 15).
19          An overwhelming majority of the Class has embraced the Settlement as fair,
20   adequate and reasonable. Class Counsel requests that the Settlement be finally approved,
21   and Service Awards, attorneys' fees and costs, and Administrator's Costs be awarded in
22   the requested amounts.
23   I.     THE PARTIES AND CLASS
24          A.        Plaintiffs
25          Plaintiffs and the Class Members worked as drivers employed by Swift and
26   earned mileage based compensation during the Class Period. Plaintiffs, as
27

28          1   Defendants will file responses to the objections-which objections should be overruled.
            2   These 11 individuals filed timely and valid exclusions.
                                                          1
                Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                         of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 11 of 35 Page ID
                                       #:3902


 1   class representatives, share with all other class members that they were employed by
 2   Defendants as drivers earning mileage-based pay during the class period. (Doc. No. 193,
 3   at 15). (Hawkins Decl. ¶ 4).
 4         B.     Defendants
 5          Defendants own and operate a logistics business that employ drivers who earned
 6    mileage-based compensation during the class period of March 22, 2006 to January 31,
 7    2019. ( Hawkins Decl. ¶ 4.)
 8         C.     The Settlement Class
 9         The certified class for settlement purposes is defined as all drivers employed by
10   Swift Transportation Co. of Arizona, LLC and/or Swift Transportation Co., Inc. (“Swift”
11   or Defendants”) to perform work in the State of California and who earned mileage-
12   based compensation during the period March 22, 2006 to January 31, 2019.
13         There are 19,533 Settlement Class Members. (Hernandez Decl. ¶ 14).
14   II.   MEDIATION AND SUMMARY OF PROPOSED SETTLEMENT
15         A. Mediation.
16         Defendants deny and continue to deny the allegations in this Action. After
17   conducting comprehensive discovery, many meetings, and ongoing formal and informal
18   exchanges of documents and information, and review of records, on April 23, 2018, the
19   Parties participated in a mediation session before mediator Mark Rudy, Esq. an
20   experienced mediator who has mediated numerous wage-hour class actions. The parties
21   were unable to reach a resolution at mediation that day but continued negotiations
22   through mediator Mark Rudy and eventually agreed upon the $7.25 million settlement on
23   or about May 14, 2018. Thereafter, the Parties continued to negotiate
24   the additional terms of the settlement that is presented here for final approval.
25   (Hawkins Decl. ¶¶ 5-14, see also generally [Dkt. Nos. 197-Motion for Preliminary
26   Approval, [Dkt 193- Supplemental Brief ISO Motion for Preliminary Approval; Dkt.
27   No. 202-Plaintiffs’ Reply to Peck’s Objections]).
28
                                                    2
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 12 of 35 Page ID
                                       #:3903


 1            B.      The Settlement Terms
 2            The Parties have agreed (subject to Court approval), that the Class claims will be
 3   settled and compromised for a Gross Settlement Amount ("GSA") of $7,250,000, no part
 4   of which may revert to Defendants, and which includes: (a) Settlement Class individual
 5   settlement payments; (b) attorneys' fees of up to $2,416,666.67 (33-1/3% of GSA) to
 6   compensate Class Counsel for work performed and all work remaining to be performed
 7   in documenting and administrating the settlement and securing final Court approval; (c)
 8   Class Counsel's litigation costs of $67,551.61; (d) Class Representative Service Awards
 9   of $5,000 each to Plaintiffs Saucillo and Rudsell in consideration and recognition of
10   their initiation and prosecution of the action, serving as Class Representatives, work
11   performed, risks undertaken for the payment of costs in the event the actions had been
12   lost, the benefits conferred on the Class Members, and a general release of all claims
13   which they personally are providing; (e) Settlement Administrator expenses to ILYM
14   Group, Inc. in the amount of $100,000; and (f) payment of 500,000 to the Labor and
15   Workforce Development Agency for PAGA penalties, with 75% ($375,000) being paid
16   to the LWDA from the GSA and 25% ($125,000) remaining for pro rata distribution to
17   the Participating Class Members. (Settlement at ¶ 4.)
18             After all Court-approved deductions, the remaining non-reversionary Net
19    Settlement Amount ("NSA") is estimated at $4,273,333.333. To determine a Participating
20    Class Member’s individual settlement award payment, the Net Settlement Fund shall be
21    divided by the total workweeks worked by all Settlement Class Members during the Class
22    Period to determine a multiplier. The Individual Settlement Amount payable to each
23    Class Member shall be equal to that individual’s number of workweeks worked
24    during the Class Period versus the total workweeks worked by all Class Members
25    during the Class Period. Based on these calculations, the Participating Class
26    Members will receive an estimated average gross payment of $217.50 and the estimated
27

28
     3   Litigation costs are $67,551.61 which would increase the NSA to $4,305,781.72.
                                                         3
                Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                         of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 13 of 35 Page ID
                                       #:3904


 1    highest gross payment being $3,458.17. (Hernandez Decl., ¶ 15). No portion of the
 2    Settlement funds will revert to Defendant under any circumstances. Id. at ¶ IX 4. The
 3    Settlement Administrator shall follow the procedures set by the State of California
 4    Unclaimed Property Fund with respect to non-negotiated checks, with an identification of
 5    the Settlement Class Member(s) to whom the funds belong. Id. at ¶ IX 12.
 6   III.   PRELIMINARY APPROVAL AND CLASS NOTICE
 7          On August 16, 2019, the Court found the Settlement to be fair, adequate and
 8   reasonable, and entered its Order Granting Plaintiff’s Motion for Preliminary Approval
 9   of Class Action Settlement. [Dkt. No. 212]. The Court approved the Notice of Class
10   Action Settlement (“Notice”) and directed its distribution to the Class by first-class mail
11   pursuant to the terms of the Settlement.
12          On September 6, 2019, the Administrator mailed the Notice Packet to 109,544
13   members of the Class. (Hernandez Decl. ¶¶ 7-14, Exh. A). The Notice advised Class
14   Members of (1) the pendency of the Class Action; (2) of the Settlement terms; (3) of the
15   automatic payment of a proportionate share of the Settlement monies if the Class
16   Members did not request exclusion; (4) of the released claims; (5) of the estimated
17   amount each may expect to receive pursuant to the Settlement; (6) of their right to
18   submit objections or requests for exclusion and of the manner and timing for doing
19   either of these acts; and (7) of the date and time set for the final approval hearing. Id.
20          In response to the Class Notice, four (4) objections to the Settlement were
21   received which shall be addressed in the Defendants’ response to objections, and 11
22   individuals validly and timely requested exclusion. (Hernandez Decl. ¶¶ 12-13).
23   IV. FINAL APPROVAL OF THE SETTLEMENT SHOULD BE GRANTED
24          A.    Class Settlements are Subject to Court Review and Approval
25          “A class action shall not be dismissed, settled, or compromised without the
26   approval of the Court, and notice of the proposed dismissal, Settlement or compromise
27   shall be given as the Court directs.” Fed. R. Civ. P. Rule 23(e). A class action Settlement
28   is approved when the district court finds it is fair, adequate, and reasonable. Rule
                                                    4
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 14 of 35 Page ID
                                       #:3905


 1   23(e)(1)(C); Staton v. Boeing Co., 327 F. 938, 952 (9th Cir. 2003).
 2         B.     Class Action Settlement Approval Has Three Steps
 3         Rule 23(e) Settlement approval includes three distinct steps: (1) preliminary
 4   approval of the proposed Settlement; (2) dissemination of a notice of the Settlement to
 5   the class; and, (3) a formal fairness hearing at which counsel may introduce evidence
 6   and argument supporting the fairness, adequacy, and reasonableness of the Settlement,
 7   and class members may be heard. Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 473
 8   (E.D. Cal. 2010). This procedure safeguards class members’ due process rights and
 9   enables the Court to fulfill its role as the guardian of class interests. See William
10   Rubenstein, Alba Conte & Herbert Newberg, 4 Newberg on Class Actions (5th ed. 2014)
11   (“Newberg”), §§ 13:39, et seq.
12         The first two steps are now complete. The first step was completed on August
13   16, 2019 when the Court preliminarily approved the Settlement. The second step –
14   dissemination of the Class Notice – was completed as described above. The third and
15   final step in the approval process is the final approval hearing, at which the Court
16   determines whether the Settlement is fair, adequate, and reasonable.
17         C.     The Court Should Exercise Discretion to Approve a Settlement
18         The decision whether a Settlement is fair, reasonable, and adequate is committed
19   to the Court’s sound discretion. Dunleavy v. Nadler, 213 F.3d 454, 458 (9th Cir. 2000)
20   (citing Linney v. Cellular Alaska Partnership, 151 F.3d 1234, 1238 (9th Cir. 1998);
21   Manual for Complex Litigation (4th ed. 2004) § 21.61 at 308, Officers for Justice v.
22   Civil Serv. Comm’n. of the City and County of San Francisco (9th Cir. 1982) 688 F. 2d
23   615, 625, cert. denied (1983) 459 U.S. 1217.)
24         Although the Court has discretion to determine whether a proposed class
25   Settlement is fair, the Ninth Circuit has “long deferred to the private consensual decision
26   of the parties.” Rodriguez v. West Publ’g Corp., 563 F.3d 948, 965(9th Cir. 2009) (citing
27   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998)). “[T]he court’s intrusion
28   upon what is otherwise a private consensual agreement negotiated between the parties to
                                                    5
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 15 of 35 Page ID
                                       #:3906


 1   a lawsuit must be limited to the extent necessary to reach a reasoned judgment that the
 2   agreement is not the product of fraud or overreaching by, or collusion between, the
 3   negotiating parties, and that the Settlement, taken as a whole, is fair, reasonable and
 4   adequate to all concerned.” Officers for Justice v. Civil Serv.Comm’n, 688 F.2d 615, 625
 5   (9th Cir. 1982). “[I]n evaluating whether the Settlement is fair and adequate, the Court’s
 6   function is not to second guess the Settlement’s terms.” Garner v. State Farm Auto Ins.
 7   Co., No. CV 08 1365 CW (EMC), 2010 U.S. dist. Lexis 49477, *21 (N.D. Cal. Ap. 22,
 8   2010).
 9         A “[s]ettlement is the offspring of compromise; the question we address is not
10   whether the final product could be prettier, smarter or snazzier, but whether it is fair,
11   adequate and free from collusion.” Hanlon, 150 F.3d at 1027 (9th Cir. 1998).
12         D.      The Settlement is Fair, Adequate, and Reasonable
13         The Court’s determination of whether a proposed Settlement is fair, adequate, and
14   reasonable involves a balancing of factors. These factors may include, among others:
15   “the strength of plaintiff’s case; the risk, expense, complexity, and the likely duration of
16   further litigation; the risk of maintaining class action status throughout the trial; the
17   amount offered in Settlement; the extent of discovery completed, and the stage of the
18   proceedings; the experience and views of counsel; the presence of a governmental
19   participant; and the reaction of the Class Members to the proposed Settlement. This list
20   is not exclusive and different factors may predominate in different factual contexts.”
21   Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375-76 (9th Cir. 1993) (citation
22   omitted). Some of these factors were addressed in the Preliminary Approval Motion and
23   supporting declaration. [Dkt. Nos. 193, 197 and 202].
24         The law favors Settlement, particularly in class actions and other complex cases,
25   where substantial resources can be conserved by avoiding the time, cost, and rigors of
26   formal litigation. See Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1275 (9th Cir.
27   1992).
28         “In the Ninth Circuit, a court affords a presumption of fairness to a Settlement if:
                                                     6
              Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                       of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 16 of 35 Page ID
                                       #:3907


 1   ‘(1) the negotiations occurred at arm’s length; (2) there was sufficient discovery; (3) the
 2   proponents of the Settlement are experienced in similar litigation; and (4) only a small
 3   fraction of the class objected.’” (citation omitted) Rodriguez v. West Publishing Corp.,
 4   No. CV-05-3222 R(MCx) 2007 Rodriguez v. W. Pub. Corp., 2007 WL 2827379, at *7
 5   (C.D. Cal. Sept. 10, 2007).
 6         E. The Settlement Satisfies Ninth Circuit Final Approval Standards
 7         At the preliminary approval stage, the Court was provided with information
 8   satisfying all but the last and final Rodriquez factor. Based on that, the Court
 9   preliminarily approved the Settlement as fair, adequate and reasonable. See, Order
10   Granting Preliminary Approval. [Dkt. No. 212.] The fourth factor, number of objectors,
11   is now satisfied with only 4 objections4, addressed concurrently herewith as lacking
12   merit so as to disturb the overall reasonableness of the settlement, and only 11 valid and
13   timely exclusions, entitling the Settlement to a presumption of fairness. (Hernandez
14   Decl. ¶¶ 12-14).
15                1.   Strength of Plaintiff’s Case and the Risk, Expense, Complexity
16
                       and Likely Duration of Further Litigation
           While Plaintiffs believe in the merits of their case, they also recognize the inherent
17
     risks and uncertainty of litigation, including that the Class could receive nothing, and
18
     understand the benefit of providing a significant settlement sum now. The specific risks
19
     include: (i) a denial of certification [Dkt No. 170]; (ii) if class certification were
20
     overturned on appeal, that the Court may later decertify the Class; (iii) the possibility of
21
     an unfavorable, or less favorable, result at trial on the class or PAGA claims; (iv) the
22

23   4Peck’s objections regarding potential class certification and the overall fairness of
24   the award were addressed by the Court-ordered supplemental briefing, (Doc. No.
     193), and the Court addressed these same issues in its Order granting preliminary
25   approval. Further, the Court addressed the Mares’ objections regarding the specific
26   claim valuations and determined preliminarily the Settlement falls within the range
     of possible approval, which, the Court found was satisfied. [Dkt. No. 212].
27   Similarly, the other objections make similarly arguments which are more fully
     discussed in detail in Defendants’ filed response to objections.
28
                                                    7
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 17 of 35 Page ID
                                       #:3908


 1   possibility post-trial motions may result in an unfavorable, or less favorable, result at
 2   trial; and, (v) the possibility of an unfavorable, or less favorable result on appeal, and the
 3   certainty that process would be lengthy. Additionally, if Plaintiffs were ultimately to
 4   prevail, the Court may decide to substantially reduce any PAGA penalties because
 5   Plaintiffs would already be recovering for the underlying Labor Code violations and any
 6   PAGA penalties on top of the amounts already awarded are argued by defendants to
 7   essentially be a “double recovery.”
 8         Throughout the negotiations and the litigation process in general, Plaintiffs
 9   recognized that the issues of liability and class certification presented significant
10   uncertainty and risk. This was further borne out by the outcome of the certification
11   motion in the later filed cases in Mares and McKinsty, where this Court thrice denied
12   certification of the claims asserted. Moreover, this Court also granted defense summary
13   judgment in the Mares case and in the unrelated but similar CRST matter, wherein both
14   sets of Plaintiffs’ counsels herein were also counsel for the class therein. For certain this
15   case has spanned an entire decade thus far with several subsequent and related cases
16   being unable to progress any further. (Hawkins Decl. ¶ 8).
17         Plaintiffs’ claims involve complex and disputed legal issues and fact-specific
18   arguments which the parties have litigated since the inception of the action. While
19   Plaintiffs firmly believe in the strength of their claims, Defendants have strong defenses
20   to Plaintiffs’ claims, and those defenses create a possibility the claims might not be
21   certified or fail on the merits. Indeed, Id.
22          The Plaintiff’s claims on behalf of the class against Defendant centered around
23   whether Defendants paid all wages, provided duty free meal periods, permitted and
24   authorized rest periods, and resultant penalties. (Hawkins Decl., ¶¶ 11-14; [Dkt Nos.
25   193, 197 and 202].
26          As discussed and analyzed thoroughly in the motion for preliminary approval [Dkt
27   No. 197], supplemental briefing [Dkt No. 193] and Reply to Objections [Dkt. No. 202],
28   the Settlement provides Class Members immediate relief, after nine years of litigation,
                                                    8
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 18 of 35 Page ID
                                       #:3909


 1   while avoiding further significant legal and factual obstacles that otherwise may prevent
 2   them from obtaining any recovery at all. Indeed, as noted above, certification of this and
 3   two other similar classes has been denied on three separate occasions, summary judgment
 4   motions on key issues have been granted in favor of the defendant, and critical claims
 5   have now been subjected to federal agency intervention through the recent determinations
 6   of the Federal Motor Carrier Safety Administration (FMCSA) declaring meal and rest
 7   breaks to be preempted by federal law, and therefore class certification, trial and any
 8   attendant appeals, are inherently uncertain.
 9         Aside from the attacks on the merits of the Plaintiffs’ claims, Defendant also
10   asserted that Plaintiffs’ meal and rest break and wage/hour claims may be subject to
11   federal preemption based on the December 21, 2018 Federal Motor Carrier Safety
12   Administration ("FMCSA") granting the American Trucking Association ("ATA")
13   petition finding that California's meal and rest break laws are preempted under 49 U.S.C.
14   31141. (Section 31141 for property-carrying commercial drivers that are covered by the
15   Department of Transportation ("DOT")). On March 22, 2019, the FMCSA issued a
16   clarifying decision stating that its December 21, 2018 decision "precludes courts from
17   granting relief pursuant to the preempted State law or regulation at any time following
18   issuance of the decision, regardless of whether the conduct underlying the lawsuit
19   occurred before or after the decision was issued, and regardless of whether the lawsuit
20   was filed before or after the decision was issued." If such regulations pass judicial
21   scrutiny at the 9th Circuit or U.S. Supreme Court, as to which several appeals are already
22   occurring, those claims would immediately be worthless.
23         This case also has the potential to impose enormous litigation costs on all of the
24   parties, as Defendant is expected to continue challenging Plaintiffs’ allegations.
25   Although it is difficult to foresee the ultimate result of a trial, we anticipate an expensive,
26   complex and time-consuming process. We foresee the possibility of a lengthy and costly
27   appeal regardless of the outcome of trial given the ever changing legal landscape
28   governing this case.
                                                    9
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 19 of 35 Page ID
                                       #:3910


 1           Proceeding with litigation would impose a significant risk of no recovery for the
 2    Class. The PAGA claim for penalties was dependent on the success of the underlying
 3    claims, and, even if successful, the amount of penalties was also uncertain as the Labor
 4    Code permits Courts the discretion to decide the amount of penalties awarded, if any,
 5    which sometimes has been nominal. Plaintiffs and Class Counsel have given serious
 6    consideration to all facts and arguments they face in this matter and have ensured a
 7    reasonable and realistic settlement value based upon the discovery, case law, the related
 8    case litigation and procedures, and the analysis of the overall strengths and weaknesses of
 9    Plaintiffs’ class claims. If Settlement were not achieved, continued litigation would take
10    substantial time and possibly confer no benefit on Class Members. There were many
11    hurdles Plaintiffs will have to navigate to obtain class-wide relief. By contrast, the
12    Settlement will yield a prompt, certain, and substantial recovery for Class Members,
13    which also benefits the Parties and the Court. (Hawkins Decl. ¶¶ 11-14.)
14          In light of these uncertainties, the Parties agreed to a compromise of a very
15   reasonable non-reversionary settlement of $7,250,000. This recovery is certain and
16   substantial for absent Class Members.
17                 2.     The Stage of Proceedings and Extent of Discovery Support
18                        Settlement
19          As shown by the litigation and discovery histories detailed in the Motion for
20   Preliminary Approval, [Dkt. Nos. 193, 197, 202] and incorporated by this reference, the
21   Parties thoroughly investigated and evaluated the case and engaged in sufficient
22   investigation and discovery to support the Settlement. The discovery enabled the parties
23   to have a clear view of the strengths and weaknesses of their cases sufficient to support
24   the Settlement. Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979).
25          With extensive exchange of discovery completed and analyzed, and the
26   mediation with experienced wage and hour class action mediator, the procedural
27   history of these cases support Settlement. (Hawkins Decl. ¶ 7).
28
                                                    10
              Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                       of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 20 of 35 Page ID
                                       #:3911


 1                3.     The Experience and Views of Counsel
 2         “Great weight” is accorded to the recommendation of counsel, who are most
 3   closely acquainted with the facts of the underlying litigation…This is because ‘parties
 4   represented by competent counsel are better positioned than courts to produce a
 5   Settlement that fairly reflects each party’s expected outcome in the litigation.’” (internal
 6   citations omitted) Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528
 7   (C.D. Cal. 2004).
 8         Class Counsel, James Hawkins APLC and Marlin and Saltzman, LLP both have
 9   significant experience in litigating wage cases, and rest and meal period cases,
10   misclassification cases, and other wage and hour and consumer class actions and have
11   obtained certification and settlement approval in many such cases. (Hawkins Decl. ¶ 16;
12   Saltzman Decl. ¶¶ 2-8). Defendants’ counsel are also well experienced in wage and hour
13   law and class actions.
14         Experienced counsel, operating at arm’s-length, have weighed the strengths of the
15   case and examined all of the issues and risks of litigation and endorse the proposed
16   Settlement. The view of the attorneys actively conducting the litigation “is entitled to
17   significant weight” in deciding whether to approve the Settlement. Fisher Bros. v.
18   Cambridge Lee Industries, Inc. (E.D. Pa. 1985) 630 F.Supp. 482, 488; Ellis v. Naval Air
19   Rework Facility (N.D. Cal. 1980) 87 F.R.D. 15, 18, aff’d. 661 F.2d 939 (9th Cir. 1981).
20   “The recommendations of plaintiffs’ counsel should be given a presumption of
21   reasonableness.” In re Omnivision Technologies, Inc., (N.D. Cal. 2007), 559 F. Supp. 2d
22   1036, 1043, citing Boyd v. Bechtel Corp., supra, 485 F.Supp. 610, 622.)
23         Class Counsel, having prosecuted numerous wage and hour class action cases, are
24   experienced and qualified to evaluate the Class claims and to evaluate the risks and
25   potential outcome of further litigation and the propriety of Settlement on a fully-
26   informed basis. Id. Counsel on both sides share the view this is a fair and reasonable
27   Settlement in light of the complexities of the case, the ever changing state of the law,
28   and of the uncertainties of the outcome of class certification and further litigation. The
                                                   11
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 21 of 35 Page ID
                                       #:3912


 1   opinion of counsel in support of the proposed Settlement is based on a realistic
 2   assessment of the strengths and weaknesses of their respective cases, extensive legal and
 3   factual research and substantial discovery. Further, the Court preliminarily deemed
 4   Class Counsel adequate. [Dkt No. 212 at p. 6, 7].
 5            The opinion of counsel is further based on an assessment of the risks of
 6   proceeding with the litigation through trial and, if a verdict were recovered, through
 7   appeal, as compared to the value of a settlement at this time. Given the risks inherent in
 8   litigation and the defenses asserted herein, this Settlement is fair, adequate, and
 9   reasonable and in the best interests of the Class and should receive final approval.
10                  4.     Objections and Reaction to the Settlement
11            The deadline to postmark an opt out request or an objection expired on October
12   18, 2019. Four (4) objections have been received by the Administrator, by Counsel for
13   the Parties, or filed with the Court through the present and only eleven (11) Class
14   Members timely opted out. (Hernandez Decl. ¶¶ 13, 14). As discussed in detail in the
15   Defendant’s response to objections and the supplemental briefing in regard to the overall
16   settlement valuation [Dkt. No. 193], the Court has already considered and preliminarily
17   approved the reasonableness of the overall settlement value in its August 16, 2019 order
18   granting preliminary approval. The absence or small number of objections supports a
19   strong presumption of fairness and that the Settlement is fair, adequate and reasonable.
20   Martin v. AmeriPride Servcs., 2011 U.S. Dist. Lexis 61796 at *21 (S.D. Cal. June 9,
21   2011); see also In re: Omnivision Techs., 559 F. Supp.2d, 1036, 1043 (N.D. Cal. 2007),
22   (“By any standard, the lack of objection of the Class Members favors approval of the
23   Settlement.”); see also Brown v. American Honda Motor Co., Inc., 2010 U.S. Dist. Lexis
24   145475, at *49 (C.D. Cal. July 29, 2010) (“The comparatively low number of opt-outs
25   … indicates that generally, class members favor the proposed settlement and find it
26   fair.”    The lack of objections or small number of objections provides persuasive
27   evidence of its reasonableness. Boyd v. Bechtel Corp., 485 F. Supp. 610, 624 (N.D. Cal.
28   1979).
                                                     12
               Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                        of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 22 of 35 Page ID
                                       #:3913


 1         The Class Members have overwhelmingly embraced and approved the proposed
 2   Settlement. Only a fraction of the Class Members objected and/or elected to opt-out.
 3   (Hernandez Decl., ¶¶ 14, 15; Hawkins Decl. ¶ 11).
 4         Class Counsel is convinced the Settlement continues to remain fair and reasonable
 5   and is in the best interest of the Class based on a detailed knowledge of the issues
 6   presented in this action and the negotiations. The length and risks of trial and perils of
 7   litigation already suffered in this action and in related actions, that affect the value of the

 8   claims were all carefully weighed. In addition, the affirmative defenses asserted by

 9
     Defendants, the denial of class certification, in this matter and related matters, as well as
     summary judgment to certain claims in Defendants’ favor, the difficulties of complex
10
     litigation, the lengthy process of establishing specific damages and various possible
11
     delays and appeals, were also carefully considered by Class Counsel in arriving at the
12
     proposed Settlement. (Hawkins Decl. ¶¶ 6-14). Class Counsel respectfully requests the
13
     Court find the proposed Settlement to be fair, adequate and reasonable and grant final
14
     approval and enter final judgment accordingly.
15
     V. THE COURT SHOULD APPROVE THE REQUESTED ATTORNEYS’
16
          FEES       AND       LITIGATION           EXPENSES          AND        THE       CLASS
17
          REPRESENTATIVE ENHANCEMENT PAYMENTS
18
           A.     A Percentage Fee Award is Warranted
19
           In a diversity action such as this under the Class Action Fairness Act, federal
20   courts apply state law to determine both the right to fees and the method of calculating
21   them. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9thx Cir. 2002); Mangold
22   v. California Public Utils. Comm'n, 67 F.3d 1470, 1478 (9th cir. 1995); Emmons v.
23   Quest Diagnostics Clinical Labs., Inc., 2017 U.S. Dist. LEXIS 272249 (E.D. Cal. 2017).
24         The California Supreme Court recently affirmed that trial courts properly grant
25   attorneys' fees in a common fund case based on a percentage of the recovery. Laffitte v.
26   Robert Half International, Inc., 1 Cal.5th 480, 503 (2016). A fee award based on a
27   percentage of the common fund recovery here is proper as it spreads the attorneys' fees
28   among all beneficiaries of the fund, aligns the incentives between Plaintiffs' counsel and
                                                   13
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 23 of 35 Page ID
                                       #:3914


 1   the Class, is a better approximation of the market conditions in a contingency case, and
 2   encourages class counsel to seek early settlement and avoid unnecessarily prolonging the
 3   litigation. Id. The Court also approved the use of a lodestar cross-check at the option of
 4   the trial court to double check "the reasonableness of the percentage fee through a
 5   lodestar calculation." Id. at 504.
 6          Given that the Supreme Court declined to adopt a 25% benchmark, it would seem
 7    that such a benchmark should no longer apply in federal court, either, in cases in which
 8    California law governs the fee motion. In Vizcaino, the lead Ninth Circuit decision
 9    adopting the 25% benchmark, both the claims and the fee motion were governed by
10    Washington law, and the Ninth Circuit relied on a Washington Supreme Court decision in
11    which a 25% benchmark was adopted. Vizcaino, 290 F.3d at 1047 (citing Bowles v. Dep't
12    of Ret. Sys., 847 P.2d 440, 451 (Wash. 1993)). After Laffitte, there is no reason for the
13    Ninth Circuit to continue to apply this benchmark in cases governed by California law
14    where this Court sits.
15          With the guiding principle that even early class action settlements are favored and
16   may not diminish an award of attorneys’ fees, Class Counsel submits the $2,416,666.67
17   fee request should be awarded, in light of the substantial hours expended to achieve this
18   result, the litigation risks and complexities of prosecuting these types of cases, the
19   contingent nature of any fee, their experience in handling cases of this type, the fees
20   commonly awarded in these cases, and the vindication of the Class’ rights.
21          To the extent these state law claims can be measured against the Ninth Circuit
22   benchmark, the payment of back wages and increased post-settlement
23   wages to Class Members, among other facts, support an upward departure from a 25%
24   fee award. Indeed, Robert Half recognized the Ninth Circuit's 25% benchmark but did
25   not adopt a benchmark for awarding common fund attorney fees under California
26    law. Laffitte v. Robert Half Internat., Inc., supra, 1 Cal.5th at 495, 503-06.
27          The Ninth Circuit common fund principles also support a percentage award here.
28   This common fund doctrine applies when: (1) the class of beneficiaries is sufficiently
                                                   14
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 24 of 35 Page ID
                                       #:3915


 1   identifiable; (2) the benefits can be accurately traced; and, (3) the fee can be shifted with
 2   some exactitude to those benefitting. Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d
 3   268, 271 (9th Cir. 1989). These criteria are easily met when each member of the class
 4   has an “undisputed and mathematically ascertainable claim” to part of a lump-sum
 5   settlement recovered on his behalf. Id. at 271, citing Boeing, 444 U.S. at 479. These
 6   factors are met here.
 7         First, the class of beneficiaries is identifiable. The Parties identified 19,544
 8   members of the Class from Defendants’ employment records and provided the Court-
 9   approved Notice to them. Second, the benefits are easily traceable. The benefits consist
10   entirely of monetary payments to each Class Member upon final approval of the
11   Settlement. Each Class Member has an “undisputed and mathematically ascertainable
12   claim” to a share of the Settlement based on the earned compensation over the class
13   period. Third, the fee can be precisely shifted because it is a specific percentage of the
14   Settlement benefit each Class Member receives.
15         Historically, attorneys’ fee awards have ranged from 20% to 50% of the total
16   settlement, depending on the circumstances of the case. Newberg on Class Actions, §
17   15:83. Though the Ninth Circuit established a “benchmark” fee of 25% in common fund
18   cases, the exact percentage varies depending on the facts of the case and, in "most
19   common fund cases, the award exceeds that benchmark." Vasquez v. Coast Valley
20   Roofing, Inc. 266 F.R.D. 482, 491 (E.D. Cal. 2010); In Re Activision Sec. Litig. 723 F.
21   Supp. 1373, 1377 (N.D. Cal. 1989) ("[a] review of recent reported cases discloses that
22   nearly all common fund awards range around 30%"); In Re Omnivision Techs., 559 F.
23   Supp.2d 1036, 1047.
24         District courts in California have held the percentage method is far preferable to
25   the lodestar method because: (1) it aligns the interests of Class Counsel and the Class;
26   (2) it encourages efficient resolution of the litigation by providing an incentive for early,
27   yet reasonable, settlement; and, (3) it reduces the demands on judicial resources. In Re
28   Oracle Secs. Litig., 131 F.R.D. 688, 689 (N.D. Cal. 1990) (Walker, J.) (noting the
                                                   15
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 25 of 35 Page ID
                                       #:3916


 1   lodestar method has been “thoroughly discredited by experience”); In Re Activision Secs.
 2   Litig., 723 F.Supp. 1373, 1375, 1378-79.
 3         Accordingly, Plaintiff seeks a percentage award of 33-1/3% of the GSA.
 4         B.     One-Third of the Common Fund Is a Reasonable Fee
 5         "In common fund cases, attorneys whose compensation depends on their winning
 6   the case must make up in compensation in the cases they win for the lack of
 7   compensation in the cases they lose." Vizcaino v. Microsoft Corp., 290 F.3d at 1051.
 8         Some courts have found that an award of 33% of a common fund represents the
 9   "benchmark" when applying California law in diversity cases. Smith v. CRST Van
10   Expedited, Inc., 10-CV-1116-IEG WMC, 2013 WL 163293, at *5 (S.D. Cal. Jan. 14,
11   2013) ("These percentages compare favorably with both California (33%) and federal
12   (25%) benchmarks."); Dennis v. Kellog Co., 09-CV-1786-L WMC, 2013 WL 6055326,
13   at *7 (S.D. Cal. Nov. 14, 2013).
14         Several studies have found the median common fund fee award is approximately
15   one-third of the total settlement fund. See, e.g., Chavez v. Netflix, Inc. 162 Cal. App. 4th
16   42, 66, n. 11 (2008) (numerous studies show "fee awards in class actions average around
17   one-third of the recovery."); Reagan W. Silber and Frank E. Goodrich, Common Funds
18   and Common Problems: Fee Objections and Class Counsel's Response, 17 Rev. Litig.
19   525, 546 (1998); T. Willing, L. Hooper and R. Niemic, Empirical Study of Class Actions
20   in Four Federal District Courts: Final Report to the Advisory Committee on Civil Rules,
21   90 (1996) (finding attorneys' fees in class litigation "were generally in the traditional
22   range of approximately one-third of the total settlement").
23         Attorneys’ fees in the amount of 33-1/3% or more of the common fund are
24   commonly awarded in the Central District. Karapetyan v. ABM Indus., No. 2:15-cv-
25   08313-GW-E, 2015 U.S. Dist. LEXIS 24210 (C.D. Cal. Sept. 7, 2017) (awarding 33-1/3%
26   in $5,000,000 wage and hour class action); Aguirre v. Genesis Logistics, Inc., No. 8:12-
27   cv-00687-JVS-KES, 2014 U.S. Dist. LEXIS 184617 (C.D. Cal. Nov. 29, 2017) (awarding
28   33-1/3% in $7,000,000 wage and hour class action); Grillo v. Key Energy Services, LLC,
                                                   16
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 26 of 35 Page ID
                                       #:3917


 1   No. 2:14-cv-000881-AB-AGR, 2017 U.S. Dist. LEXIS 42682 (C.D. Cal. Oct. 13, 2017)
 2   (awarding 33-1/3% in $3,000,000 wage and hour class action); and Shiferaw v. Sunrise
 3   Senior Living Management, Inc., No. 2:13-cv-02171-JAK-PLA, 2016 U.S. Dist. LEXIS
 4   187548 (C.D. Cal. Jul. 17, 2017) (awarding 33-1/3% in $2,180,000 wage and hour class
 5   action).
 6         Class Counsel’s request for attorneys' fees of one-third of the GSA, is justified
 7   under the facts of this case for undertaking complex, risky, expensive and time-
 8   consuming litigation on a contingency fee basis. In re Pacific Enterprises Security
 9   Litigation, 47 F.3d 373, 379, (1995 U.S. App. LEXIS 2330); In re Activision Securities
10   Litigation, 723 F. Supp. at 1375.
11         Class Counsels’ expertise in class actions weighed heavily in obtaining a benefit
12   to each member of the Class. After extremely extensive litigation, specifically in the
13   Burnell action although also to a fair extent in the Rudsell action, and after certification
14   was moved for, fully briefed, argued and ultimately denied by this Court, and Rule 23f
15   review was denied, settlement negotiations were finally entered into. In addition, the
16   Burnell action involved motions for Judgment on the Pleadings as to critical issues, and
17   those too were fully briefed. Additionally, 7 comprehensive PMK depositions were
18   taken in the Burnell action, the plaintiffs therein were deposed (Suacillo was twice
19   deposed), and third party witnesses were also deposed. Thus, settlement negotiations
20   followed the Parties’ exchange of substantial discovery on merits and class discovery, all
21   of the above listed motions and the certification briefing and ruling.
22         Given the complexities and uncertainties of continuing to litigate these cases
23   following certification denials in several matters, as well as summary adjudications in
24   Defendants’ favor on several issues, the requested fees are warranted. “Indeed, one
25   purpose of the percentage method is to encourage early settlements by not penalizing
26   efficient counsel, ensuring that competent counsel continue to be willing to undertake
27   risky, complex, and novel litigation.” Manual for Complex Litigation (Fourth), § 14.121,
28   p. 193.
                                                      17
                Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                         of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 27 of 35 Page ID
                                       #:3918


 1         This is not a case where a substantial settlement and a recovery of a large
 2   attorneys’ fee was a foregone conclusion. See Deposit Guar. Nat’l Bank v. Roper, 445
 3   U.S. 326, 338-339 (1980) (recognizing the importance of a financial incentive to entice
 4   qualified attorneys to devote their time to complex, time-consuming cases in which they
 5   risk nonpayment). In light of the risks of loss at any stage of this litigation, i.e., denial of
 6   Rule 23 certification as here, an unfavorable result on the merits of a summary judgment
 7   or at trial and/or appeal, the recovery for the Class, or attorneys’ fees, was never a
 8   foregone conclusion. In fact, it was placed in total jeopardy by the Court’s rulings
 9   described above.
10         C.     Ninth Circuit Factors for Evaluating Reasonableness of the Fee Request
11         Whether the Court uses the common fund or the lodestar method, the main inquiry
12   is whether the end result is reasonable. Powers v. Eichen, 229 F.3d 1249, 1258 (9th Cir.
13   2000). The Ninth Circuit has articulated five factors as pertinent criteria for evaluating
14   the reasonableness of a fee request: (1) the results achieved; (2) the risk of litigation; (3)
15   the skill required and the quality of the work; (4) the contingent nature of the fee and the
16   financial burden carried by the Plaintiffs; and (5) awards made in similar cases. See
17   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002).
18                1.     The Results Achieved Support the Fee Request
19         The most critical factor to be considered in granting a fee award is the success
20   obtained. In re Heritage Bond Litig. v. U.S. Trust Co. of Tex., N.A., No. 02-ML-1475
21   (RCx), 2005 U.S. Dist. LEXIS 13627, at *27 (C.D. Cal. June 10, 2005) (citing Hensley
22   v. Eckerhart, 461 U.S. 424 (1983)). In the face of the uncertainties associated with
23   continued litigation on Plaintiffs’ claims, and Defendant's vigorous denials and
24   affirmative defenses, there is no question but that the results achieved are more than fair,
25   adequate and reasonable to the Class. Class Counsel successfully negotiated a common
26   fund of $7,250,000 (inclusive of attorneys’ fees and costs) for Class Members who were
27   unlikely to have ever received any compensation or redress.
28         A Settlement must not be judged against a speculative measure of what might
                                                    18
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 28 of 35 Page ID
                                       #:3919


 1   have been achieved, nor does the settlement have to provide 100% of the damages to be
 2   fair and reasonable. Linney v. Cellular Alaska Pshp, 151 F.3d 1234, 1242 (9th Cir.
 3   1998), In re Mego Fin. Corp. Sec. Litig., 213 F. 3d 454, 459 (9th Cir. 2000). When
 4   analyzing the amount offered in settlement, the court should examine “the complete
 5   package taken as a whole,” and the amount is not to be judged against a hypothetical or
 6   speculative measure of what might have been achieved by the negotiators.” Officers for
 7   Justice v. Civil Serv. Comm'n. of the City and County of San Francisco, 688 F.2d 615,
 8   625, 628 (9th Cir. 1982). The adequacy of the amount recovered must be judged as “a
 9   yielding of absolutes…Naturally, the agreement reached normally embodies a
10   compromise; in exchange for the saving of cost and elimination of risk, the parties each
11   give up something they might have won had they proceeded with litigation ...” Id. at 624
12   (citation omitted), "[I]t is well-settled law that a cash settlement amounting to only a
13   fraction of the potential recovery does not ... render the settlement inadequate or unfair,"
14   Id. at 628. Class Counsel submits that the Settlement provides an excellent recovery for
15   the Class and that this factor strong supports approving the fee request.
16                2.     Strength of Plaintiff’s Case and the Risk, Expense, Complexity
17
                         and Likely Duration of Further Litigation
           Plaintiffs believe in the merits of their case, but recognize the inherent risks and
18
     uncertainty of litigation and understand the benefits of providing significant payments to
19
     the Class now with denial of class certification, a risk of unfavorable appeal, an
20
     unfavorable summary judgment ruling, and other risks in complex litigation generally
21
     and this case in particular. (See Section V. E. 1, supra.)
22
                  3.   The Contingent Nature of the Fee and the Financial Burden
23                     Carried
24         "[A]n attorney should be compensated both for services rendered and for the risk

25   of loss or nonpayment assumed by accepting and prosecuting the case." In re Quantum

26   Health Resources, Inc. 962 F. Supp. 1254, 1257 (1997).

27         Class Counsel undertook all of the risks of this litigation on a contingent fee basis.

28   They accepted the risks of dispositive motions, obtaining and maintaining certification,
                                                   19
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 29 of 35 Page ID
                                       #:3920


 1   proving liability and damages at trial, and surviving post-trial motions and appeals. They
 2   faced the risk of litigating this case for years and spending hundreds of thousands of
 3   dollars in attorney and staff time and costs, or more, without pay or reimbursement. To
 4   meet their responsibility to the Class, Class Counsel had to assure at all times they had
 5   sufficient resources to prosecute this action. The cases are now over nine years old.
 6         Many contingent fee cases result in no compensation to plaintiff's counsel because
 7   cases are dismissed at the pleadings stage, lost at certification, summary judgment or
 8   after a trial on the merits, or reversed on appeal. Many hard-fought lawsuits ultimately
 9   produce no fee because of the discovery of facts unknown when the case was
10   commenced, changes in the law while the case was pending, or decisions of judges or
11   juries following a trial on the merits, despite the tremendous efforts by plaintiff's
12   counsel. Here, even following denial of certification and denial of 23f relief, the
13   Plaintiffs were still able to obtain a substantial settlement.
14         District Courts within the Ninth Circuit recognize that “[t]he rationale behind
15   awarding a percentage of the fund to counsel in common fund cases is the same that
16   justifies permitting contingency fee arrangements in general.” In re Quantum Health
17   Resources, Inc. Sec. Litig., 962 F. Supp. at 1257 (citing Skelton v. General Motors
18   Corp., 860 F. 2d 250, 252 (7th Cir. 1988). “The underlying premise is the existence of
19   risk—the contingent risk of non-payment.” In re Quantum Health Resources, Inc., supra
20   at 1257. Because payment is contingent upon receiving a favorable result for the class,
21   an attorney should be compensated both for services rendered and for the risk of loss or
22   nonpayment assumed by accepting and prosecuting the case.” Id. (citing, 1 Alba Conte,
23   Attorney Fee Awards (3d ed. 2004) § 1.09).
24         Unlike counsel for Defendants, who are regularly paid a fair-market hourly rate,
25   Class Counsel received no compensation for their services for over nine years and have
26   received no reimbursement of the expenses required to prosecute this case. The
27   contingent nature of the representation, and the risks of this litigation, fully warrant
28   judicial approval of the fee request.
                                                    20
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 30 of 35 Page ID
                                       #:3921


 1                4.     Awards in Similar Cases
 2          The requested fee falls in the mid-range of common fund fee awards, which range
 3   from 20% to 50%, and is fair compensation for undertaking complex, risky, expensive,
 4   and time-consuming litigation.
 5          Courts often look to fees awarded in comparable cases to determine if the fee
 6   requested is reasonable. Vizcaino, 290 F.3d at 1050 n.4. In analogous wage and hour
 7   lawsuits and settlements, the Central District Courts have awarded attorneys’ fees in
 8   amounts equal to or greater than Class Counsel’s fee request. Hawkins Decl. ¶
 9   Karapetyan v. ABM Indus., No. 2:15-cv-08313-GW-E, 2015 U.S. Dist. LEXIS 24210
10   (C.D. Cal. Sept. 7, 2017) (awarding 33-1/3% in $5,000,000 wage and hour class action);
11   Aguirre v. Genesis Logistics, Inc., No. 8:12-cv-00687-JVS-KES, 2014 U.S. Dist. LEXIS
12   184617 (C.D. Cal. Nov. 29, 2017) (awarding 33-1/3% in $7,000,000 wage and hour
13   class action); Grillo v. Key Energy Services, LLC, No. 2:14-cv-000881-AB-AGR, 2017
14   U.S. Dist. LEXIS 42682 (C.D. Cal. Oct. 13, 2017) (awarding 33-1/3% in $3,000,000
15   wage and hour class action); Shiferaw v. Sunrise Senior Living Management, Inc., No.
16   2:13-cv-02171-JAK-PLA, 2016 U.S. Dist. LEXIS 187548 (C.D. Cal. Jul. 17, 2017)
17   (awarding 33-1/3% in $2,180,000 wage and hour class action); Boyd v. Bank of America
18   Corp., 2014 U.S. Dist. 162880 at *22 (C.D. Cal., Nov. 18, 2014) (awarding 33-1/3% in
19   $5,800,000 wage and hour class action); and Taylor v. Shippers Transp. Express, Inc.,
20   No. CV1302092BROPLAX, 2015 WL 12658458, at *17 (C.D. Cal. May 14, 2015)
21   (awarding one-third of the $11,040,000 gross settlement amount in a wage and hour
22   class action).
23          If this were individual litigation, the customary fee arrangement would be one-
24   third to 40% of the recovery5. Class Counsel’s fee request is in line with, if not lower
25   than, awards in similar cases. This factor also supports Class Counsel’s fee request. See
26   Section VI.B., supra.
27

28      5 Plaintiffs each signed a retainer agreement providing for an attorneys' fee of 33-1/3%
     of any recovery achieved.                    21
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 31 of 35 Page ID
                                       #:3922


 1                 5.     The Reaction of the Class Supports the Fee Request
 2          District courts in the Ninth Circuit may also consider the reaction of the Class
 3   when deciding whether to award the requested fee. In Re Heritage Bond, 2005 U.S. Dist.
 4   LEXIS 13627, at *48 (“The presence or absence of objections from the class is also a
 5   factor in determining the proper fee award.”). Here, the Notice stated the total amount
 6   the Class, and each member, would receive in settlement, Class Counsel's intention to
 7   request 1/3 of the GSA in attorneys' fees, and provided the manner and deadline to file
 8   objections. At the close of the deadline, not a single Class Member had objected to this
 9   request. (Hernandez Decl., ¶ 12). The absence of objections specifically to the fee
10   request supports the fee request.
11          D.     Although Not Required, Class Counsel’s Fee Request is Reasonable
12
                   when Cross-Checked With the Lodestar

13          Class Counsel seek approval of a fee on a percentage of the common fund
14   recovery, not a lodestar. While a percentage fee may be cross-checked against a lodestar
15   increased by a risk multiplier, courts are not required to engage in this exercise, and
16   many California district courts decline to do so. See, e.g., Glass v. UBS Financial
17   Services, Inc., No. 06-4066-MMC, 2007 WL 221862 (N.D. Cal. Jan. 26, 2007) (finding
18   "no need to conduct a lodestar cross-check [as] [c]lass counsel's prompt action in
19   negotiating a settlement while the state of the law remained uncertain should be fully
20   rewarded"); Lopez v. Youngblood, No. 07-0474-DLB, 2011 WL 10483569 (E.D. Cal.
21   Sep. 2, 2011) ("A lodestar cross-check is not required in this circuit, and in a case such
22   as this, is not a useful reference.")
23          Where the cross-check is used, the “calculation need entail neither mathematical
24   precision nor bean-counting” and is not intended to be a “full-blown lodestar inquiry.”
25   “Where the use of the lodestar method is used as a cross-check, it can be performed with
26   a less exhaustive cataloguing and review of counsel’s hours.” Barbosa v. Cargill Meat
27   Solutions Corp, 297 F.R.D. 431, 451 (E.D. Cal. July 2, 2013).
28          The lodestar method is calculated by multiplying the number of hours reasonably
                                                   22
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 32 of 35 Page ID
                                       #:3923


 1   expended on the litigation by a reasonable hourly rate. Staton, 327 F.3d at 965. A
 2   reasonable hourly rate is the prevailing rate charged by attorneys of similar skill and
 3   experience in the relevant community. PLCM Group, Inc. v. Drexler, 22 Cal. 4th 1084,
 4   1095 (2000); Hopson v. Hanesbrands Inc., 2009 U.S. Dist. LEXIS 33900 (N.D. Cal.
 5   Apr. 3, 2009).
 6         Class Counsel have hours of attorney and para-professional time prosecuting the
 7   case resulting in a lodestar fee of $2,164,347.83. The hours expended were reasonable
 8   in light of the complexity of the litigation. (Hawkins Decl. ¶ 23-25, Exh. 2; Saltzman
 9   Decl. ¶ 9; David Spivak Declaration ¶ 15; Shaun Setareh Decl. to be supplemented).
10                1.     Class Counsel’s Hourly Rates Are Reasonable
11         Class Counsel is entitled to hourly rates charged by attorneys of comparable
12   experience, reputation, and ability for similar litigation. Ketchum v. Moses, 24 Cal.4th
13   1122, 1133 (2001); Children’s Hospital and Med. Center v. Bonta, 97 Cal. 4th 740, 783
14   (2002) (affirming rates that were “within the range of reasonable rates charged by and
15   judicially awarded comparable attorneys for comparable work”). When determining a
16   reasonable hourly rate, Courts may consider factors such as the attorney’s skill and
17   experience, the nature of the work performed, the relevant area of expertise and the
18   attorney’s customary billing rates. Flannery v. California Highway Patrol, 61 Cal. App.
19   4th 629, 632 (1998). Prior determinations of counsel’s rates are strong evidence of their
20   reasonableness. See Margolin v. Regional Planning Commission, 134 Cal.App.3d 999,
21   1005 (1982).
22         Class Counsel’s skill and experience support their hourly rates, ranging from $800
23   to $925, which are in line with rates typically approved in wage and hour class action
24   litigation in California and have been specifically approved by numerous state and
25   federal courts in California. Plaintiff’s Counsel's practice is limited exclusively to
26   litigation, focusing on the representation of employees and consumers in wage and hour
27   and consumer class action matters and have been appointed Class Counsel or co-Class
28   Counsel in many of these cases. (Hawkins Decl. ¶ 16; Saltzman Decl. ¶¶ 3-8). Plaintiffs’
                                                   23
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 33 of 35 Page ID
                                       #:3924


 1   counsel continually monitors the prevailing market rates charged by both defense and
 2   plaintiff law firms and set the billing rates of their attorneys and paralegals/law clerks to
 3   follow the prevailing market rates in the private sector for attorneys and staff of
 4   comparable skill, qualifications and experience.
 5                2.     Class Counsel’s Total Hours are Reasonable
 6         Hours are reasonable if “at the time rendered, [they] would have been undertaken
 7   by a reasonable and prudent lawyer to advance or protect his client’s interest.” Moore v.
 8   Jas. H. Matthews & Co., 682 F.2d 830, 839 (9th Cir. 1982). “[T]he standard is whether a
 9   reasonable attorney would have believed the work to be reasonably expended in pursuit
10   of success at the point in time when the work was performed.” Wooldridge v. Marlene
11   Industries Corp., 898 F.2d 1169, 1177 (6th Cir. 1990); see also, Norman v. Housing
12   Auth., 836 F.2d 1292, 1306 (11th Cir. 1988) (“The measure of reasonable hours is
13   determined by the profession’s judgment of the time that may be conscionably billed and
14   not the least time in which it might theoretically have been done”). The time spent by
15   Class Counsel on this litigation was necessary, reasonable, and non-duplicative.
16                3.     Multiplier
17         Where a fee must be based on lodestar, a court may adjust it upward by using a
18   positive multiplier to reflect "reasonableness" factors, including: (1) quality of
19   representation, (2) class benefits, (3) complexity and novelty of issues presented, and (4)
20   risk of nonpayment. In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 941-42
21   (9th Cir. 2011). "Multipliers can range from 2 to 4 or even higher." Wershba v. Apple
22   Computer, Inc., 91 Cal. App. 4th 224, 255 (2001). Here, based on the hours worked,
23   Plaintiffs request a modest multiplier of 1.12.
24         E.     Class Counsel’s Litigation Expenses Should be Reimbursed
25         “There is no doubt that an attorney who has created a common fund for the benefit
26   of the class is entitled to reimbursement of reasonable litigation expenses from that
27   fund.” West v. Circle K Stores, Inc., No. Civ. S-04-0438, 2006 U.S. Dist. LEXIS 76558,
28   at *25 (E.D. Cal. Oct. 19, 2006).
                                                   24
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 34 of 35 Page ID
                                       #:3925


 1         Class Counsel incurred costs of $67,551.61 to successfully prosecute this Action.
 2   (Hawkins Decl. ¶ 26, Exh. 3; Saltzman Decl. ¶ 10, Exh. 2; Spivak Declaration ¶ 16, Exh.
 3   1). These expenses were incidental and necessary to the effective representation of the
 4   Class. See Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994); In Re DJ Orthopedics,
 5   Inc. Secs. Litig., No. 01-CV-2238-K (RBB), 2004 U.S. Dist. LEXIS 11457, at *21 (S.D.
 6   Cal. June 21, 2004). These costs were incurred for such things as filing fees for pleading
 7   and motions, service of process, , copying, postage, messenger services, mediation fees,
 8   preparing for and participating in mediation, travel, attorney service fees, etc. Id.
 9         F.     The Class Representative Enhancement Payments Are Reasonable
10         A district court may award enhancement payments to named plaintiffs in class
11   actions. Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009). The
12   purpose of incentive awards is to “compensate class representatives for work done on
13   behalf of the class, to make up for financial or reputational risk undertaking in bringing
14   the action, and sometimes, to recognize their willingness to act as a private attorney
15   general.” Rodriguez, 563 F.3d at 958-59.
16         Subject to this Court’s approval, Class Counsel requests the modest sums of
17   $5,000 each to be awarded to Plaintiffs for their commitment to prosecuting this Action,
18   their efforts, risks undertaken for the payment of attorneys’ fees and costs if the action
19   had been lost, general releases of all claims arising from their employment, stigma upon
20   future employment opportunities for having sued a former employer, as well as the
21   recoveries for every Settlement Class Member, who if not for the settlement, would have
22   received nothing, and benefits to current and future employees. See generally,
23   Declarations of Plaintiffs Saucillo and Rudsell filed in support of the motion for final
24   approval filed concurrently herewith.
25         G.     The Administration Expenses Are Reasonable
26         Class Counsel also seeks payment of $100,000 to ILYM Group, Inc., the
27   appointed Administrator. (Hernandez Decl. ¶ 15). The Hernandez Declaration details the
28   extensive work the Administrator performed and will continue to perform following
                                                   25
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
     Case 5:10-cv-00809-VAP-OP Document 227-1 Filed 11/18/19 Page 35 of 35 Page ID
                                       #:3926


 1   final approval to calculate settlement payment awards, print and mail settlement
 2   payment checks, tax reporting to the appropriate agencies, and to respond to inquiries.
 3   See Hernandez Declaration. The requested amount is fair and reasonable and should be
 4   awarded.
 5   VII. CONCLUSION
 6         Class Counsel respectfully requests the Court to grant final approval of the
 7   proposed Settlement, and to award the Class Representative Service Awards, Class
 8   Counsels’ attorneys’ fees and litigation expenses, the PAGA Payment, and the
 9   Administrator’s expenses, in the requested amounts.
10

11                                                  Respectfully submitted,
12   Dated: November 18, 2019                JAMES HAWKINS, APLC
13
                                             MARLIN & SALTZMAN, LLP
                                             LAW OFFICES OF SHAUN SETAREH
14

15                                           By: /s/ Gregory Mauro
                                                   James Hawkins, Esq.
16                                                 Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
                                                   26
             Memorandum of Points & Authorities ISO Motion for Order Granting Final Approval
                      of Class Action Settlement - Case No. CV10-00809-VAP-OP
